       Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 1 of 20




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

BRUCE F. ESPOSITO,             :
INDIVIDUALLY AND ON BEHALF     :
OF ALL OTHERS SIMILARLY        :
SITUAED                        :
      PLAINTIFF,               :
                               :             No.: 3:18-cv-02089 (VLB)
                               :
     v.                        :             May 25, 2021
                               :
NATIONS RECOVERY CENTER, INC., :
     DEFENDANT                 :


MEMORANDUM OF DECISION APPROVING CLASS ACTION SETTLEMENT, AND
   AWARDING ATTORNEYS’ FEES AND CLASS REPRESENTATIVE FEES


      Before the Court is Plaintiff’s request for final approval of class action

settlement, attorneys’ fees, and class representative fees. This matter was initiated

by a complaint filed on December 20, 2018 by the named Plaintiff, Bruce F. Esposito

individually and on behalf of all other similarly situated. [ECF No. 1]. Plaintiffs

allege that Nations Recovery Center, Inc. (“Nations Recovery”) engaged in

unauthorized collection activity by sending collection letters to Connecticut

residents that improperly assessed post-judgment interest. By doing so, Plaintiffs

allege that Nations Recovery violated the Fair Debt Collection Practices Act

("FDCPA”), 15 U.S.C. § 1692, et seq., in that the “natural consequence of” its

activity was “to harass, oppress, or abuse any person in connection with the

collection of a debt” in violation of 15 U.S.C. §1692d, its actions constituted “an

attempt to collect an amount not authorized by agreement or permitted by law” in

violation of 15 U.S.C. §1692f(1), and constituted an improper “state[ment] that an

amount certain is owing, which includes interest not awarded by a court or interest
        Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 2 of 20




at a rate not awarded by a court,” in violation of 15 U.S.C. §1692e(2)(A). [ECF No.

1]. For the following reasons, the Court approves the proposed settlement, and

awards attorneys’ fees and class representative fees.

I.    Background and Terms of Proposed Settlement

      This class action has been brought on behalf of all Connecticut residents

from whom Defendant attempted to collect money with post-judgment interest

allegedly improperly added to the amount owed.          On May 28, 2020, the Court

required Nations Recovery to submit additional information regarding its net worth

to enable the Court to determine if the proposed settlement was fair, reasonable ,

and adequate.    [ECF No. 30].     On June 26, 2020, the Court entered an order

preliminarily approving the proposed settlement agreement, form, and manner of

notice. [ECF No. 38]. The Court held a remote fairness hearing on December 10,

2020. [ECF No. 50]. As of that date, no class member objected to the settlement

or requested exclusion. Defendant has objected to the request for attorneys’ fees

in certain respects but not the request for class representative fees.

      The class consists of 61 consumers in Connecticut from whom Defendant

attempted to collect debts in the year before the filing of the class action complaint.

[ECF No. 29 at 2]. Of the 61, there were 33 members that were unreachable. [ECF

No. 44]. None of the members objected or opted out. [ECF No. 45-1 at 2]. There

were 28 timely claim checks cashed and zero untimely claims. [ECF No. 44-2 at 2].

      Defendant agreed to establish a settlement fund of $10,000 for the class

members which could be claimed by cashing the check sent to each member. [ECF

No. 45-1 at 3]. The 28 class members that cashed their checks are therefore entitled



                                          2
        Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 3 of 20




to a payment of $357.14 each. Id. at 2. Additionally, Defendant has agreed that the

named plaintiff, Bruce F. Esposito, is to receive $3,000 for a class representative

fee. Defendant has also agreed to assume the $3,194.89 in costs it incurred in

settlement administration costs. Id. at 4.

      Under the FDCPA, there is a statutory limit on the amount a successful class

may recover. A successful class may recover damages up to the lesser of $500,000

or 1% of a Defendant’s net worth. 15 U.S.C. § 1692K. At the time of the settlement

agreement, Defendant Nations Recovery had a net worth of approximately

$1,000,000, making $10,000 in settlement funds available to the class.

II.   Analysis of Class Certification

      As discussed in the Court’s June 26, 2020 Order certifying the class, the

numerosity, commonality, typicality, and adequacy of representation requirements

of Federal Rule of Civil Procedure 23 for class certification were, and continue to

be, met.    [ECF No. 38 (Order Certifying Class and Preliminarily Approving

Settlement) at 1-7]. In addition, the Court found, and continues to find, “that a class

action is the superior method for a fair and efficient adjudication of this controversy

under Federal Rule of Civil Procedure 23(b)(3).” Id. at 8-9. In sum, nothing has

changed since the Court certified the proposed class, including during the conduct

of the December 2020 Fairness Hearing, that might call into question the Court’s

decision to certify the proposed class. The class remains certified.




                                          3
           Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 4 of 20




III.      Approval of the Settlement Agreement

          Legal Standard

          Federal Rule of Civil Procedure 23(e) provides that the “claims, issues, or

defenses of a certified class may be settled, voluntarily dismissed, or compromised

only with the court’s approval.” The Rule further provides that:

       (1) The court must direct notice in a reasonable manner to all class members
           who would be bound by the proposal.
       (2) If the proposal would bind class members, the court may approve it only
           after a hearing and on finding that it is fair, reasonable, and adequate.

Fed R. Civ. P. 23(e)(1)-(2). Thus, to be properly approved, the settlement must

provide reasonable notice to class members of the settlement proposal and the

settlement must be procedurally and substantively fair, reasonable, and adequate.

          “To determine procedural fairness, courts examine the negotiating process

leading to the settlement.” Matheson v. T-Bone Restaurant, LLC, No. 09-Civ.-4214,

2011 WL 6268216, at *3 (S.D.N.Y. Dec. 13, 2011) (citing Wal-Mart Stores, Inc. v. Visa

U.S.A., Inc., 396 F.3d 96, 113 (2d. Cir. 2005)).

          “To determine      substantive   fairness,   courts determine      whether    the

settlement’s terms are fair, adequate, and reasonable according to the factors set

forth in City of Detroit v. Grinnell Corp., 495 F.2d 448 (2d Cir. 1974).” Id. The

Grinnell factors are:

           (1) the complexity, expense and likely duration of the litigation; (2) the
          reaction of the class to the settlement; (3) the stage of the proceedings
          and the amount of discovery completed; (4) the risks of establishing
          liability; (5) the risks of establishing damages; (6) the risks of
          maintaining the class action through the trial; (7) the ability of the
          defendants to withstand a greater judgment; (8) the range of
          reasonableness of the settlement fund in light of the best possible
          recovery; [and] (9) the range of reasonableness of the settlement fund
          to a possible recovery in light of all the attendant risks of litigation.


                                              4
         Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 5 of 20




Grinnell, 495 F.2d 448, 463 (2d Cir. 1974) (internal citations omitted).

        The Second Circuit has further instructed that:

        A court may approve a class action settlement if it is fair, adequate,
        and reasonable, and not a product of collusion. A court determines a
        settlement’s fairness by looking at both the settlement’s terms and the
        negotiating process leading to settlement. A presumption of fairness,
        adequacy, and reasonableness may attach to a class settlement
        reached in arm’s-length negotiations between experienced, capable
        counsel after meaningful discovery. We are mindful of the strong
        judicial policy in favor of settlements, particularly in the class action
        context. The compromise of complex litigation is encouraged by the
        courts and favored by public policy.

Wal-Mart, 396 F.3d at 116-17 (internal citations and quotations omitted).

        Analysis

   a.      Adequacy of Notice

        Federal Rule 23(c)(2)(B) defines notice requirements for Rule 23(b)(3)

classes, providing that:

        the court must direct to class members the best notice that is
        practicable under the circumstances, including individual notice to all
        members who can be identified through reasonable effort. The notice
        must clearly and concisely state in plain, easily understood language:

        (i)    the nature of the action;
        (ii)   the definition of the class certified;
        (iii)  the class claims, issues, or defenses;
        (iv)   that a class member may enter an appearance through an attorney if
        the member so desires;
        (v)    that the court will exclude from the class any member who requests
        exclusion; and
        (vi)   the binding effect of a class judgment on members under Rule
        23(c)(3)


        The Second Circuit has further clarified that “[t]he standard for the adequacy

of a settlement notice in a class action under either the Due Process Clause or the



                                           5
         Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 6 of 20




Federal Rules is measured by reasonableness.” Wal-Mart, 396 F.3d at 113. Further,

there are “no rigid rules to determine whether a settlement notice to the class

satisfies constitutional or Rule 23(e) requirements; the settlement notice must

fairly apprise the prospective members of the class of the terms of the proposed

settlement and of the options that are open to them in connection with the

proceedings. Notice is adequate if it may be understood by the average class

member.” Id. at 114 (internal citations and quotation marks omitted).

        Here the notice to the class was reasonable and sufficient to satisfy Rule

23’s requirements. On or about August 20, 2020, first class notices which were

approved by the Court in its prior order preliminarily approving the proposed

settlement were mailed to all 61 class members. [ECF No. 45-1 at 2]. Of the 61

mailed, six were returned undeliverable after the initial mailing.   Id. After skip

tracing them with Accurint, the administrator found better addresses for three of

them, and remailed to those records. One of those remails cashed their check. Id.

The Settlement was Fair, Reasonable, and Adequate

   b.      Procedural Fairness

        Here, the settlement was reached after the Plaintiffs conducted a thorough

investigation and evaluation of the claims and was the product of an arm’s length

negotiation between the parties.    The parties engaged in significant discovery

relating to class size, Defendant’s net worth and Defendant’s process and

procedures for collecting debt within Connecticut which enabled them to evaluate

the strengths and weaknesses of their claims.        Further, Plaintiff’s counsel’s

practice primarily focuses on FDCPA claims and therefore Plaintiff’s counsel have



                                         6
         Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 7 of 20




acquired expertise in evaluating the strengths and weaknesses of claims brought

under the FDCPA. These facts demonstrate that the settlement achieved met the

requirements of procedural fairness.

   c.      Substantive Fairness

                  i. Complexity, expense and likely duration

        Although the present matter is not particularly legally or factually complex,

there would still be a significant amount of work and effort to prepare the case for

trial. The parties have indicated that it would likely take additional time before the

parties would be ready to try the case. Moreover, the expense of litigating this

matter through trial would likely outweigh any potential recovery considering the

FDPA’s statutory damages cap limiting recovery to 1% of Defendant’s net worth.

At this juncture, the attorneys’ fees are estimated to be more than $35,000, which

is already well above the proposed settlement, and likely above any recovery that

could be obtained at trial. Consequently, this factor weighs in favor of finding the

settlement adequate and reasonable.

                  ii. Reaction of the class

        It is well settled that the reaction of the class to the settlement is perhaps the

most significant factor to be weighed in considering its adequacy. In re American

Bank Note Holographics, Inc., 127 F. Supp. 2d 418, 425 (S.D.N.Y. 2001). The parties

have indicated that the reaction of the class has been favorable. T here have been

no objections or exclusions. “[T]he absence of objectants may itself be taken as

evidencing the fairness of a settlement.” Ross v. A.H. Robins, 700 F. Supp. 682,




                                              7
        Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 8 of 20




684 (S.D.N.Y. 1988) (internal quotation marks and citation omitted). Accordingly,

this factor also weighs in favor of finding the settlement reasonable and adequate.

                iii. Stage of Proceedings and Amount of Discovery Completed

      When weighing this factor, the Court “need not find that the parties have

engaged in extensive discovery … Instead, it is enough for the parties to have

engaged in sufficient investigation of the facts to enable the Court to intelligently

make an appraisal of the Settlement.” In re Austrian & German Bank Holocaust

Litig., 80 F. Supp. 2d 164, 176 (S.D.N.Y. 2000) (internal quotations and citations

omitted), aff’d sub nom. D’Amato v. Deutsche Bank, 236 F.3d 78 (2d Cir. 2001).

Here, the parties engaged in significant formal as well as informal discovery related

to class size, certification, Defendant’s process for collecting debts in Connecticut,

and Defendant’s net worth. Such discovery has enabled the Court to intelligently

make an appraisal of the proposed settlement. The confirmation of Defendant’s

net worth through discovery and the Court’s own investigation has provided the

Court with facts necessary to appraise and find the proposed settlement fair and

reasonable.

                iv. Risks of establishing liability and damages

      The fourth and fifth Grinnell factors, the risks of establishing liability and

damages, likewise support approval of the settlement.       This factor surveys the

possible risks of litigation in order to balance the likelihood of success and

potential damages against benefit of settlement. In re Prudential Ins. Co. Am. Sales

Practice Litig., 148 F.3d 283, 319 (3d Cir. 1998).




                                           8
        Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 9 of 20




      As set forth at page 2 of the settlement agreement, [ECF No. 28-1], Defendant

contests liability in this case.     Even if the Court agrees with the Class’s

interpretation of the FDCPA, any damage analysis compiled by Plaintiff based on

Defendant’s net worth likely would be contested and appealed.           The settlement

agreement in this case avoids these issues, provides the Class with a substantial

recovery and accomplishes an excellent result without the need for a full trial of

the issues.

                v. Risks of maintaining the class action through trial

      For the same reasons, the sixth Grinnell factor, the risks of maintaining the

class action through the trial, strongly supports this settlement.       Moreover, the

settlement here came before a ruling by the Court on class certification. Now that

plaintiff has prevailed on preliminary approval, it is by no means certain that the

Class would not be decertified during trial or on appeal. See Saunders v. Berks

Credit and Collections, No. CIV 00-3477, 2002 WL 1497374, at *12 (E.D. Pa. Jul. 11,

2002). Defendant could always raise a number of issues in favor of decertification,

any one of which could result in the loss of certification. This factor weighs in

favor of approving the settlement.

                vi. Ability of Defendant to withstand a greater judgment

      The seventh Grinnell factor, the ability of the Defendant to withstand a

greater judgment, is neutral.    Because the FDCPA caps the amount of dollars

available for class recoveries, whether defendant could have afforded to pay more

to settle this case is not really a material consideration.

               vii. Range of reasonableness of the settlement in light of the best
                    possible recovery in light of all the attendant risks of litigation


                                           9
       Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 10 of 20




       The eighth and ninth factors call upon the Court to weigh the range of

reasonableness of the settlement fund in light of the best possible recovery and

attendant risks of litigation. In doing so, the Court is “called upon to consider and

weigh the nature of the claim, the possible defenses, the situation of the parties,

and the exercise of business judgment in determining whether the proposed

settlement is reasonable.” Grinnell, 495 F.2d at 462. However, “[i]t is not necessary

in order to determine whether an agreement of settlement and compromise shall

be approved that the court try the case which is before it for settlement. Such

procedure would emasculate the very purpose for which settlements are made.”

Id. (ellipsis omitted).   “The determination of whether a settlement amount is

reasonable does not involve the use of a ‘mathematical equation yielding a

particularized sum … Instead, there is a range of reasonableness with respect to a

settlement—a range which recognizes the uncertainties of law and fact in any

particular case and the concomitant risks and costs necessarily inherent in taking

any litigation to completion.” Matheson, 2011 WL 6268216, at *6 (internal quotation

marks and citations omitted). Indeed, as was noted in Grinnell, 495 F.2d at 455 n.2,

“there is no reason, at least in theory, why a satisfactory settlement could not

amount to a hundredth or even a thousandth part of a single percent of the potential

recovery.” And, while not the situation in this case, the fact that a “settlement ‘may

only amount to a fraction of the potential recovery’ will not per se render the

settlement inadequate or unfair.” Flinn v. FMC Corp., 528 F.2d 1169, 1173-74 (4th

Cir. 1975).




                                         10
       Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 11 of 20




      In this case, the settlement is more than fair.        As noted, the settlement

confers a substantial cash benefit upon the Class – a relatively low number of class

members will receive 1% of Defendant’s net worth, the maximum permitted by

federal statute. Experienced counsel, who negotiated at arm’s length and possess

all the relevant information, strongly recommend the settlement to the Court. Each

side recognizes the risk of failure and the high costs attendant to continued

litigation. The legal and factual difficulties that Plaintiff foresees with respect to

liability and damages already have been described.          Add to those predictable

difficulties the unpredictability of a jury trial – where witnesses or jurors could react

in unforeseen ways – and the tremendous benefit to the Class of the present

settlement becomes even more apparent.

      Litigation risk, moreover, does not end with the trial. In this case, post-trial

motions and appeals would not be unlikely. Where liability is highly contested, it

is likely that any judgment entered would have been the subject of post-trial

motions and appeals, further prolonging the litigation and reducing the value of

any recovery. Parks v. Portnoff Law Associates, Ltd., 243 F. Supp. 2d 244, 253 (E.D.

Pa. 2003).

IV.   Approval of Attorneys’ and Class Representative Fees

      A. Legal Standard

      The Court is mindful that the FDCPA mandates the payment of reasonable

attorneys’ fees by the defendant in order to provide attorneys with an incentive to

pursue smaller claims. See 15 U.S.C. §1692k(a)(3); Emanuel v. Am. Credit Exch.,

870 F.2d 805, 809 (2d Cir. 1989).



                                           11
        Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 12 of 20




        The Second Circuit has traditionally recognized two distinct methods to

determine what is a reasonable attorney’s fee. “The first is the lodestar, under

which the district court scrutinizes the fee petition to ascertain the number of hours

reasonably billed to the class and then multiplies that figure by an appropriate

hourly rate. Once that initial computation has been made, the district court may,

in its discretion, increase the lodestar by applying a multiplier based on other less

objective factors, such as the risk of the litigation and the performance of the

attorneys.”    Goldberger v. Integrated Res., Inc., 209 F.3d 43, 47 (2d Cir. 2000)

(internal citations and quotations omitted). Under the second method, the court

sets some percentage of the recovery as a fee.              Id.   The Second Circuit

subsequently clarified the proper analysis with respect to attorneys fee in Arbor

Hill Concerned Citizens Neighborhood Ass’n v. County of Albany & Albany County

Bd. of Elections, 522 F.3d 182 (2d Cir. 2008) finding that the term “lodestar” was

outdated and instead used the term “presumptively reasonable fee.” Id. at 189-90.

        However, the Second Circuit has noted that “[w]hile the Arbor Hill panel

indicated its preference for abandonment of the term ‘lodestar’ altogether, the

approach adopted in that case is nonetheless a derivative of the lodestar method,”

McDaniel v. Cnty. of Schenectady, 595 F.3d 411, 417 n.2 (2d Cir. 2010), and has held

that “it remains the law in this Circuit that courts may award attorneys’ fees in

common fund cases under either the ‘lodestar’ method or the ‘percentage of the

fund’ method.” Id. at 417 (citing cases). In Arbor Hill, the Second Circuit instructed

that:

        [T]he better course – and the one most consistent with attorney’s fees
        jurisprudence – is for the district court, in exercising its considerable


                                           12
       Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 13 of 20




      discretion, to bear in mind all of the case-specific variables that we
      and other courts have identified as relevant to the reasonableness of
      attorney’s fees in setting a reasonable hourly rate. The reasonable
      hourly rate is the rate a paying client would be willing to pay. In
      determining what rate a paying client would be willing to pay, the
      district court should consider, among others, the Johnson factors; it
      should also bear in mind that a reasonable, paying client wishes to
      spend the minimum necessary to litigate the case effectively. The
      district court should also consider that such an individual might be
      able to negotiate with his or her attorneys, using their desire to obtain
      the reputational benefits that might accrue from being associated with
      the case. The district court should then use that reasonable hourly
      rate to calculate what can properly be termed the ‘presumptively
      reasonable fee.’

Arbor Hill, 522 F.3d at 190.

      Consequently, courts have described the “presumptively reasonable fee”

analysis as a “process” that is “really a four-step one, as the court must: ‘(1)

determine the reasonable hourly rate; (2) determine the number of hours

reasonably expended; (3) multiply the two to calculate the presumptively

reasonable fee; and (4) make any appropriate adjustments to arrive at the final fee

award.’” Vereen v. Siegler, No.3:07-cv-01898, 2011 WL 2457534, at *1 (D. Conn.

June 16, 2011) (quoting Adorno v. Port Auth. of N.Y. & N.J., 685 F.Supp.2d 507, 510

(S.D.N.Y. 2010)).

      B. Analysis

      As an initial matter, it appears to be good news that Defendant contests

Plaintiff’s application for attorneys’ fees as it indicates that it is unlikely that the

parties are colluding to settle the case to the detriment of the class. 5 Moore’s

Federal Practice § 23.164 (“class counsel and opposing parties may not decide

among themselves the appropriate percentage of the fund that will be allocated to

attorney’s fees”).


                                          13
          Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 14 of 20




      Additionally, Defendant does not contest that Plaintiff’s attorneys’ fee

requests is in any way improper or unwarranted, but rather simply requests an

approximately 10% reduction based on hourly rate and another 5% based on vague

or block-billed entries. [ECF No. 47 at 1-2 (“Defendant does not dispute Plaintiff’s

entitlement to obtain an award of attorneys’ fees as the FDCPA mandates such an

award for a successful Plaintiff. However, as the following will more specifically

demonstrate, Defendant disputes that Plaintiff is entitled to the full amount of fees

sought in his motion.”].

     i.     Reasonable Hourly Rate

      In Arbor Hill, Second Circuit indicated the relevant factors in determining the

reasonable hourly rate were articulated in Johnson v. Georgia Highway Exp., Inc.,

488 F.2d 714 (5th Cir. 1974):

       (1) the time and labor required; (2) the novelty and difficulty of the
      questions; (3) the level of skill required to perform the legal service
      properly; (4) the preclusion of employment by the attorney due to
      acceptance of the case; (5) the attorney's customary hourly rate; (6)
      whether the fee is fixed or contingent; (7) the time limitations imposed
      by the client or the circumstances; (8) the amount involved in the case
      and the results obtained; (9) the experience, reputation, and ability of
      the attorneys; (10) the “undesirability” of the case; (11) the nature and
      length of the professional relationship with the client; and (12) awards
      in similar cases.

Johnson, 488 F.2d at 717-19.

      Reasonable hourly rates “are in line with those prevailing in the community

for similar services by lawyers of reasonably comparable skill, experience and

reputation.” Blum v. Stenson, 465 U.S. 886, 895 (1984). “[C]urrent rates, rather

than historical rates, should be applied in order to compensate for the delay in

payment.” LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 764 (2d Cir. 1998). The


                                         14
       Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 15 of 20




determination of a prevailing rate requires a ‘case-specific inquiry into the

prevailing market rates for counsel of similar experience and skill to the fee

applicant’s counsel.’” M.K. ex rel. K. v. Sergi, 578 F.Supp.2d 425, 427 (D. Conn.

2008) (quoting Farbotko v. Clinton Cnty. of N.Y., 433 F.3d 204, 209 (2d Cir. 2005)).

      As to Plaintiff’s requested hourly rate of $450/hour for Attorney Faulkner,

Attorney Faulkner correctly points out that nearly a decade ago District Judge

Janet Hall “recognized that the $400 rate was under-market even then.” [ECF No.

46-1 at 11 n.1 (citing Dina v. Cuda Assocs., LLC, No. 3:12-cv-00523, [ECF No. 82 at

4] (D. Conn. Dec. 30, 2013))].       Attorney Faulkner cites other cases where

comparable, experienced attorneys have been awarded the same or more than

$450/hour, in less complicated, non-class action cases. Id. at 4 (noting $450/hour

awarded to lead attorney Stephen Aronson of Robinson & Cole in employment

case, Saliga v. Chemtura Corp., No. 3:12-cv-00832 (D. Conn. June 1, 2016),

$785.30/hour for experienced attorney achieving successful result in Social

Security case, Sama v. Colvin, 2014 WL 2921661, at *4 (D. Conn. June 25, 2014),

and $525/hour for experienced lead attorney in railroad employment case, Barati v.

Metro-North R.R. Co., 939 F. Supp. 2d 153, 156 (D. Conn. 2013). As District Judge

Janet Bond Arterton stated in Barati,

      Attorney Goetsch is undeniably a leading specialist in the law
      governing railroad employees' rights, and his longstanding and highly
      developed practice makes him more efficient, creative, and effective
      for his railroad employee clients than an attorney of similar trial
      experience in federal litigation but without the benefits of his
      specialization. Based on Attorney Goetsch’s experience, his success
      in this unique case, and the case law since Serricchio evidencing a
      rise in the prevailing market rate, the Court finds that an hourly rate of
      $525 for his work on this case is reasonable and fulfills the purpose of



                                         15
            Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 16 of 20




            federal fee shifting statutes to incentivize capable attorneys to take on
            meritorious cases under the FRSA.

Id.   One could make the identical statement regarding Attorney Faulkner and

FDCPA litigation.         She is a nationally recognized expert in this area, having

successfully litigated hundreds of such cases through her 50-plus year career,

having received the Vern Countryman Award from the National Consumer Law

Center “for excellence and dedication in the practice of consumer law on behalf of

low income consumers,” and having served as chair of the Consumer Law Section

of the Connecticut Bar Association, a member of the Federal Reserve Board’s

Consumer Advisory Council, and on the Board of Directors of the National

Consumer Law Center. [ECF No. 46-3]. Under these circumstances, the Court finds

that an hourly rate of $450/hour for Attorney Faulkner is not unreasonable,

especially given the extremely efficient and successful way in which Attorney

Faulkner handled this case.

            As for Attorney Foster, the Court finds that his requested $400/hour is

reasonable given his thirty years’ experience in complex litigation matters, his prior

service as a Partner at Squire, Patton Boggs in New York where he billed out at

$585/hour, and his excellent and successful work in this case. [ECF No. 46-2].

      ii.      Reasonableness of time spent

            “The task of determining a fair fee requires a conscientious and detailed

inquiry into the validity of the representations that a certain number of hours were

usefully and reasonably expended.” Lunday v. City of Albany, 42 F.3d 131, 134 (2d

Cir. 1994).        Here, Attorneys Faulkner and Foster have submitted sufficiently

specific and detailed time records indicating the nature of the work performed


                                               16
       Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 17 of 20




which this Court has scrutinized. It does not appear that such records include any

excessive, redundant or otherwise unnecessary hours.

      As for Attorney Foster’s bills for paralegal work, the Court disallows this

request, not because of a blanket prohibition on paralegal work in FDCPA cases

per se, but because the work the paralegal did in this case was of a clerical nature

that is non-compensable, as the paralegal’s billing entries make plain. [ECF No.

46-2 at 6 (“review time”; “ph call to client re: last check from settlement, mail

same”; “email corrected W9 to counsel”). Thus, Attorney Foster’s paralegal’s time

should be excluded. See Garcia v. Law Offices Howard Lee Schiff, P.C., No. 3:16-

cv-00791 (VAB), 2019 U.S. Dist. LEXIS 190535 at *7 (D. Conn. Nov. 4, 2019)

(disallowing paralegal requested fees not because of paralegal status but rather

because “purely clerical or secretarial tasks should not be billed under fee shifting

statutes regardless of who performs them.”).       Attorney Foster also, however,

presents bills for a law clerk, Kayla Tenore, now a Quinnipiac Law School graduate,

who was a summer associate in 2019 assisting on the case, and her billing records

indicate legal tasks.   Id. at 4, 14-15 (“Caselaw research, finalizing memo in

support”; “Edits to motion for class cert and memo in support + researching case

law in 2nd ckt.”). Thus, the summer associate’s time should be counted at Attorney

Foster’s requested rate of $100/hour.

      Finally, as to the “block billing” and “impermissibly vague” 5% reduction

Defendant requests, the billing entries are not so vague or “blocked” as to be

unrecoverable. See [ECF No. 46-2 at 13 (“pre[pare] for conf call w judge re status”;

“pm edit of memorandum in support of motion for class cert, and affidavits and call



                                         17
           Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 18 of 20




to client”; “edit settlement agreement”; “prepare P’s affid and bio affid for self for

motion)]. Thus, the Court will not reduce the requested fees on this basis.


           Overall, Attorneys Faulkner and Foster and their staff, excluding paralegal

clerical work, expended 79.85 hours1 in preparing the case and facilitating the

settlement process which included significant discovery into Defendant’s net

worth, collection practices in Connecticut, and class certification.       The Court

therefore finds that the time spent by Attorneys Faulkner and Foster and their staff

to be reasonable.

           Since the Court has found that (i) the requested hourly rates by Attorneys

Faulkner and Foster and their staff to be reasonable; and (ii) the time spent by

Attorneys Faulkner and Foster and their staff to be reasonable, the presumptively

reasonable fee is appropriately set at $30,492.50 plus costs of $454.95, for a total

of $30,947.45. Further, the Court sees no reason why the presumptively reasonable

fee should be further adjusted downward, apart from the paralegal clerical work

previously noted.

    iii.      Supplemental Fee Request

           Plaintiff submits a supplemental fee request seeking an award of $5,920 for

work performed by Attorney Foster, but not Attorney Faulkner, in preparing a Reply

to Defendant’s Opposition to Plaintiff’s Motion for Attorneys’ Fees, in preparing for




1 There are two errors in the fee application. First, Attorney Foster claims that he
worked 40.6 hours, but his spreadsheet reveals that he actually worked 40.9 hours.
Second, the first of two entries for Attorney Foster on December 5, 2018, shows
that he worked .1 hours, but he actually billed that time as $80; it should be $40.
[ECF No. 46-2 at pdf page 21 of 22].
                                            18
          Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 19 of 20




and attending the Fairness Hearing conducted by the Court on December 10, 2020,

and in preparing the supplemental fee application. [ECF No. 52].

          Defendant does not object to the time spent or the adequacy of the billing

entries for Attorney Foster’s time. [ECF No. 53]. Defendant’s only objection is to

Attorney Foster’s hourly rate of $400/hour. Id. But, as discussed, the Court has

already found Attorney Foster’s hourly rate to be reasonable, and so grants

Plaintiff’s Supplemental Motion for Attorneys’ Fees.

    iv.      Representative Fee

          The Settlement Agreement also includes an award of $3,000 to the class

representative in recognition of his efforts on behalf of the class. “Service awards

are common in class action cases and are important to compensate plaintiffs for

the time and effort expended in assisting the prosecution of the litigation, the risks

incurred by becoming and continuing as a litigant, and any other burdens

sustained by the plaintiff.” Castagna v. Madison Square Garden, L.P., No.09-cv-

10211 (LTS) (HP), 2011 WL 2208614, at *8 (S.D.N.Y. June 7, 2011). This award is

consistent with the range of awards made in similar cases. See Garland v. Cohen

& Krassner, No. 08-CV-4626 (KAM) (RLM), 2011 WL 6010211, at *13 (E.D.N.Y. Nov.

29, 2011) (approving class representative award of $3,000 in FDCPA class action);

Gross v. Wash. Mut. Bank, F.A., No.02-cv-4135, 2006 WL 318814, at *6 (E.D.N.Y. Feb.

8, 2006) (approving $5,000 award for the named plaintiff in settlement of FDCPA

action); Godson v. Eltman, Eltman, & Cooper, P.C., 328 F.3d 35, 60 (W.D.N.Y. 2018)

(approving $10,000 class representative fee when class representative “ha[d] been

actively involved in the litigation of this case since its inception and ha[d] provided



                                          19
       Case 3:18-cv-02089-VLB Document 54 Filed 05/25/21 Page 20 of 20




counsel with assistance, which eventually led to a favorable settlement for the

entire class.”). Therefore, the Court approves the $3,000 class representative fee

for the named plaintiff.

V.    Conclusion

      The Court hereby finally approves the settlement as set forth in the

Settlement Agreement as well as the requested attorneys’ and class representative

fees, minus the fees for paralegal clerical work. The total attorneys’ fee award is

$36,867.45, consisting of 29.25 hours for Attorney Faulkner at $450/hour =

$13,162.50, 40.9 hours for Attorney Foster at $400/hour = $16,360, 9.7 hours for Law

Clerk Kayla Tenore at $100/hour = $970, plus costs of $454.95, plus the

supplemental fee award of $5920. For the foregoing reasons, Plaintiff’s motion for

final approval is GRANTED. The Clerk is directed to close this case.



                                               IT IS SO ORDERED.



                                             _______/s/__________

                                             Hon. Vanessa L. Bryant

                                             United States District Judge




Dated at Hartford, Connecticut: May 25, 2021




                                        20
